Citation Nr: 1622645	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-40 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for left shoulder gunshot wound residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In March 2014, the Board, in part, increased the Veteran's rating for left shoulder gunshot wound residuals from 20 to 30 percent.  However, he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court set aside the portion of the Board's March 2014 decision denying any rating greater than 30 percent for left shoulder gunshot wound residuals, and remanded the matter to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its November 2015 Memorandum Decision, the Court determined that August 2010 and June 2011 VA examination reports, on which the Board relied in its March 2014 decision, were inadequate as they failed to adequately address the Veteran's left shoulder functional impairment during flare-ups.  The Court stated that "the 2010 examination noted that [the Veteran] suffers from 'flareup pain that is severe, 9/10[, and that] occurs about 15 days per month and will last all day,'" but that "none of the medical examinations of record appear to have been given during a flareup," and "no examiner offered an opinion as to 'whether [flareup] pain could significantly limit functional ability' or portrayed the disability 'in terms of the degree of additional range-of-motion loss due to pain . . . during flareups.'"  The Court further determined that, "[a]lthough the 2010 examination notes pain on motion, the examination evidently was not given during a time of flareup because the examiner noted both that [the Veteran's] pain level on the day of examination was 7 out of 10 and that flareups cause pain at a level of 9 out of 10."  The Court therefore concluded that "[t]he Board should have addressed why it relied on examinations that did not assess range-of-motion loss due to pain during a flareup and did not seek clarification of the examinations."  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided either the August 2010 or the June 2011 VA examination.  If neither examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  

After reviewing the claims file, to include the August 2010 and June 2011 VA examination reports, the examiner should provide an opinion as to whether any pain associated with the Veteran's left shoulder gunshot wound residuals could significantly limit functional ability during flare-ups, noting the degree of additional range of motion loss during flare-ups if possible, to include an assessment of range of arm motion during any such periods of flare-ups.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to evaluate the current level of severity of his left shoulder gunshot wound residuals, to include providing the requested opinions and information described above.  The claims file and a copy of this Remand must be reviewed by the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

2.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




